DETAILED ACTION
This Action is in response to amendments and arguments filed 8 April 2022 for application 16/248927 filed 16 January 2019. Currently claims 1-4, 6-9, 11-14, and 16-20 are pending. Claims 5, 10, and 15 have been canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 April 2022 have been fully considered but they are in part not persuasive. 

Specifically, the Applicants Argue:
Applicant respectfully disagrees with Examiner's characterization of the claims. Applicant submits that claim 1 does not fall within any of these three groupings of subject matter. The grouping related to mental processes includes concepts performed in the human mind, including an observation, evaluation, judgment, opinion. Id. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. MPEP 2106.04(a)(2) III A. In particular, generating an advocate-agent corresponding to each of the one or more alternatives, each advocate-agent comprising a set of user interface elements rendered in a user interface device, wherein a first appearance of each advocate-agent is determined according to the corresponding confidence score, wherein a first behavior of each advocate-agent is determined according to the corresponding confidence score and adjusting, according to an engagement metric associated with the particular advocate- Page 9 of 16Blamy t al. -- ApIhcaion No. 16/248,927: Aimey Docket No. P2018 3176USO agent, at least one of the first appearance and the first behavior of the particular advocate- agent, are not limitations the human mind is equipped to perform. Instead, these limitations, consistent with the examples, require specific creations and manipulations of user interface elements, and rendering those user elements in a user interface device. Therefore, claim 1 cannot properly be considered as falling under the mental processes grouping either. Even if, arguendo, claim 1 is directed to an abstract idea, …Applicant submits that claim 1 is also directed to an improvement in the functioning of a computer, or an improvement to other technology or technical field. Here too, a recognized existing technological field of endeavor - an artificial intelligence (AI) system that presents users with alternatives and corresponding confidence values - has suffered from undesirable shortcomings. …The shortcoming of the technological field is overcome by the claimed invention by "receiving one or more alternatives, … the first behavior of the particular advocate-agent." Thus, just as in other cases in which an improved user interface was deemed patent eligible subject matter, here too implementing an improved user interface, including advocate- agents with an appearance and behavior determined according to the corresponding confidence score, is also patent eligible subject matter. Therefore, as discussed, claim 1 is not directed to an abstract idea - and even if Examiner finds otherwise, under Prong Two the claim as a whole integrates the abstract idea into a practical application of the exception. Therefore, considered as a whole, claim 1 is directed to statutory subject-matter under 35 U.S.C. § 101. Independent claims 11 and 20 are also directed to statutory subject-matter by similar reasoning. The dependent claims are patentable under 35 U.S.C. § 101 at least by virtue of their dependence from their respective independent claims. In view of the foregoing arguments, the rejection of claims 1-20 under 35 U.S.C. § 101 has been overcome. 

Page 11 of 16Examiner Response
The Examiner respectively disagrees.  As set forth in the 13 January 2022 NOFA and in the current Office Action, each amended independent claim recites mental steps, namely: generating an advocate-agent corresponding to each of the one or more alternatives which involves the mental steps of forming an agent that performs/represents an advocacy function for an alternative which can be performed on pen and paper; determining/representing the appearance and behavior of the agent according to a level of confidence of that agent which are evaluative mental steps that also can be performed on pen and paper; and adjusting/modifying, according to the level of attention, the appearance or behavior of the agent which are also evaluative mental steps that also can be performed on pen and paper. Under the broadest reasonable interpretation, the limitations cover processes performed in the mind with pencil and paper. As pointed out in both the 22 September 2021 NOFA and the current Office Action, various claim elements are analyzed at Step 2A, prong 2 including “A computer-implemented method”, “user interface device”, “user interface elements” and “receiving”. The computer is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component. Further, the user interface with elements at the device which presents the agents is recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component and does not impose a meaningful limit on the judicial exception. In addition the function of presenting information on an interface is a mere data output step that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception. Finally, the function of “receiving” data is a mere data gathering step and the computers that perform that function are recited at a high level of generality that does not impose a meaningful limitation on the judicial exception. At Step 2B, the only limitation on the performance of the described method is that it must be computer implemented and that data (engagement metric and alternatives) are received and the agents are represented by interface elements. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and it is noted that the claimed extra-solution data gathering and data outputting at an interface is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).  It is also noted that, in addition to being a functional step performed by generic computer components, the extra-solution of displaying at an interface an agent that has a modifiable appearance or behavior also routine and well known (see, for example, Borovikov et al. (US10389607, filed 30 March 2017) teach the generation on a (game) interface a set of agents with distinct behavior and appearance attributes dependent upon a contextual functionality of that agent and with the selection for display of those agents dependent upon the interactivity between those agents and the user ([Column 13, Lines 42-67, Column 18, Lines 6-32]) and, for example, Eichner et al. (“Attentive Presentation Agents”, IVA 2007, LNAI 4722, 2007, pp. 283-295) who teach the implementation of animated agents on an interface that interactively change behavior and appearance according to behavior of the user ([p. 3, Section 2, p. 4, Section 3.1])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the rejection under 35 USC 101 is maintained.

The Applicants Further Argue:
However, the combination of the references cited by Examiner does not teach or suggest each and every element of the claimed invention. Therefore, a prima facie case of obviousness is not established. In particular, regardless of what the references Eichner and Jelokhani-Niaraki Page 12 of 16Belamy l. -a- ApIhaion No. 16/248,927: Aitmney Docket No. P2018 3176USOallegedly teach or suggest, the combination is deficient in teaching or suggesting the amended features of claim 1 presented herein. Specifically, the combination neither teaches nor suggests the expressly recited amended features of generating an advocate-agent corresponding to each of the one or more alternatives, each advocate-agent comprising a set of user interface elements rendered in a user interface device, wherein a first appearance of each advocate-agent is determined according to the corresponding confidence score, wherein a first behavior of each advocate-agent is determined according to the corresponding confidence score, as in claim 1. … Thus, without more, Jelokhani-Niaraki cannot properly be interpreted as teaching or suggesting generating an advocate-agent corresponding to each of the one or more alternatives, each advocate-agent comprising a set of user interface elements rendered in a user interface device, wherein a first appearance of each advocate-agent is determined according to the corresponding confidence score, wherein a first behavior of each advocate-agent is determined according to the corresponding confidence score, as now claimed, either.

Examiner Response
Noting that these Applicant arguments are directed to the amended independent claims, in particular to Jelokhani-Niaraki (and its combination with Eichner), these arguments are moot because the new ground of rejection in view of Eichner and Chung does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in those arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-9, 11-14, and 16-20 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)

Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method which is a process. Claims 11 and 20 recite a system and product respectively.
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “generating an advocate-agent corresponding to each of the one or more alternatives; a first appearance of each advocate-agent is determined according to the corresponding confidence score, wherein a first behavior of each advocate-agent is determined according to the corresponding confidence score; and adjusting, according to an  engagement metric associated with the particular advocate-agent, at least one of the first appearance and the first behavior of the particular advocate-agent;” as drafted, are mental steps of forming an agent that performs an advocacy function for an alternative, determining/representing the appearance and behavior of the agent according to a level of confidence of that agent; determination/indication of an attention level of a user towards an agent, and adjusting/modifying, according to the level of attention, the appearance or behavior of the agent. Under the broadest reasonable interpretation, the limitations cover processes performed in the mind with pencil and paper. Therefore, claim 1 recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality includes “A computer-implemented method”, “user interface device”, “user interface elements” and “receiving”, the computer is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component. Further, the user interface with elements at the device which presents the agents is recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component and does not impose a meaningful limit on the judicial exception; in addition the function of presenting information is a mere data output step that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception. Moreover, the function of “receiving” data is a mere data gathering step and the computers that perform that function are recited at a high level of generality that does not impose a meaningful limitation on the judicial exception. 
 Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be computer implemented and that data (engagement metric and alternatives) are received and the agents are represented by interface elements. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and it is noted that the claimed extra-solution data gathering and data outputting at an interface is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).  It is also noted that, in addition to being a functional step performed by generic computer components, the extra-solution of displaying at an interface an agent that has a modifiable appearance or behavior also routine and well known (see, for example, Borovikov et al. (US10389607, filed 30 March 2017) teach the generation on a (game) interface a set of agents with distinct behavior and appearance attributes dependent upon a contextual functionality of that agent and with the selection for display of those agents dependent upon the interactivity between those agents and the user ([Column 13, Lines 42-67, Column 18, Lines 6-32]) and, for example, Eichner et al. (“Attentive Presentation Agents”, IVA 2007, LNAI 4722, 2007, pp. 283-295) who teach the implementation of animated agents on an interface that interactively change behavior and appearance according to behavior of the user ([p. 3, Section 2, p. 4, Section 3.1])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 20, which recite a system and a computer product, respectively. 
As to dependent claims 2-4, 6-9, 12-14, and 16-19, additional limitations are recited that fall under Step2A prong 1 as mental steps: 
Claims 2, 3, 12, 13: “determining that the proportion … does not match…”
Claims 4, 14: “first appearance and first behavior is adjusted corresponding to … model”
Claims 6, 16: “appearance … includes …”
Claims 7, 17: “behavior … includes …”
Claim 8: “generating a moderator agent …”
Claim 9: “directing, by the moderator agent, attention …”
In addition, it is noted that claims 2, 3, 12, and 13 recite additional limitations that alternatively fall under Step2A prong 1 as mathematical steps in the mathematical concepts group:
Claims 2, 3, 12, 13: “determining a proportion …”, “determining that the proportion … does not match”,).  
In addition, claims 18 and 19 recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows. Claim 18 and claim 19 recite “the computer usable code,  computer readable storage device”  that perform the mental steps of generating, adjusting, determining, and forming an engagement metric  and that are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer and, thereby, do not impose a meaningful limit on the judicial exception. In addition, Claim 18 recites the storing of code, a data processing system, and the transference of code over a network from a remote data processing system whereas Claim 19 also recites the storing of code while similarly reciting a data processing system and the downloading of the code over a network to a remote data processing system. For each of claims 18 and 19, the functions of storing code and transferring it between processing systems are recited at a high level of generality that merely generally links the judicial exception to a particular technological environment. These elements are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity (generic computer system, processing resources)  and are well known and routine (e.g., Galitsky et al. (US2019/0138595, Filed 28 September 2018) (viz., ([0510, 0511, 0527, Figure 43].)
In summary, as shown in the analysis above, claims 1-4, 6-9, 11-14, and 16-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-4, 6-9, 11-14, and 16-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 11-14, 17, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eichner et al. (“Attentive Presentation Agents”, IVA 2007, LNAI 4722, 2007, pp. 283-295), hereinafter referred to as Eichner, in view of  Chung et al. (“Visualising Uncertainty for Decision Support”, Joint and Operations Analysis Division, Defence Science and Technology Group, DST-Group-TR-3325, 2016, pp. 1-51), hereinafter referred to as Chung. 

In regards to claim 1, Eichner teaches A computer-implemented method comprising: receiving one or more alternatives, each of the one or more alternatives having …([p. 285, Section 3, p. 287, Section 5] Our application is based on (1) the MPML3D framework for animating the agents and defining the content of the presentation, (2) a Java Real Time Component for receiving and analyzing the eye data in real-time, and (3) the eye-tracking system. (1) and (2) will be introduced in this section, and (3) in Sect. 7., After that, Ken promotes the first MP3 player, the MP3PodAdvance, by providing a description of its features, which includes an example of navigating the menu of the player to select a particular song. After Yuuki presents the other MP3 player, the EasyMP3Pod, both agents argue over the benefits and drawbacks of each player., wherein a computer-based multi-agent framework processes/presents different products (alternatives) to a user.) generating an advocate-agent corresponding to each of the one or more alternatives, each advocate-agent comprising a set of user interface elements rendered in a user interface device, …; ([p. 287, Section 5, Figure 1, Figure 3] Advances in multi-modal user interfaces allows us to develop exciting new applications…. In our work we propose a so-called infotainment (information and entertainment) application in which two life-like characters present two MP3 players of a fictitious company as co-presenters. The key feature of the system is that the agents are ‘aware’ of the user seated in front of the screen, which is achieved by the use of a video-based eye tracker., After that, Ken promotes the first MP3 player, the MP3PodAdvance, by providing a description of its features, which includes an example of navigating the menu of the player to select a particular song. After Yuuki presents the other MP3 player, the EasyMP3Pod, both agents argue over the benefits and drawbacks of each player., wherein each virtual agent in that framework is assigned to advocate in favor of a particular object/product and represented in an interface comprising various elements (e.g., tracker, screens) with the agents themselves being elements/entities having visual and behavioral attributes/elements.) receiving an engagement metric associated with each advocate-agent, the engagement metric being indicative of an attention level of a user towards a presentation of a particular alternative by a corresponding particular advocate-agent; ([p. 286, Section 4, p. 287, Section 5.1, p. 289, Section 5.2, Figure 1] The Interest Score (IScore) metric indicates the ‘arousal’ of a visual stimuli, i.e. the probability that the user is interested in that visual object. When the IScore value passes a certain threshold, the object becomes ‘active’. The Focus of Interest Score (FIScore) calculates the amount of interest in an active object over time. If the FIScore for an active object falls below a certain threshold, it becomes deactivated (the user lost interest in that object). The main component to calculate the IScore metric is p = TISon TIS , where TISon is the accumulated time on a visual object within a sliding time window of the size TIS (set to 1000 ms)., The defined objects are (from the left to the right): (i) SideAds, a total of four slides that advertise the MP3 players and are exchanged every five seconds; (ii) male agent (“Ken”); (iii) 3D model of MP3PodAdvance; (iv) virtual slide; (v) 3D model of EasyMP3Pod; (vi) female agent (“Yuuki”); (vii) the view out of the window., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. … In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. …, wherein the user interest/attention towards each agent (or, more specifically, the agent, its behavior, and the subject matter content presented by that agent) is computed using gaze-based metrics which include a proportion of user attention/engagement associated with each object (i.e., with each agent) in the form of a proportion of gaze time on that object/agent (associated with a particular alternative under discussion both through the metric Iscore but also through the various “grounding situation” detection temporal metrics).) and adjusting, according to an  engagement metric associated with the particular advocate-agent, at least one of the first appearance and the first behavior of the particular advocate-agent.  ([p. 286, Section 4, p. 287, Section 5, pp. 288-289, Section 5.2, pp. 289-290 Section 5.3] To estimate (visual) preference, we exploited the so-called “gaze cascade” effect in two-alternative forced choice (2AFC) situations. This effect was discovered in a study where users had to choose the more attractive face from two faces [17]. It could be demonstrated that there was a distinct gaze bias towards the chosen stimulus in the last one and a half seconds before the decision was made. The decision formation process was completed within six to seven seconds. Based on these results, the AutoSelect was developed for real-time estimation of preference [1]. Thus gaze points are calculated in a time window of 1500 ms length. If 90% (or more) of all gaze points within this time window are on one visual object, the system chooses that object., They can perform several gestures like greeting, counting with fingers, deictic and beat gestures, and facial expressions (happy, sad, surprised)., An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., The gaze-sensitive bounding boxes include both the images on the slide and the two models of the player in case that users consider the virtual models in the decision making process. At the end of the automatic decision time of the system (7.5 seconds), the user is asked to declare the decision by a key press on a keyboard. This allows us to compare the decision calculated by our system with the user’s decision. Finally, the agent with the preferred player expresses happiness about its successful promotion., wherein, in response to the detection of insufficient user attention/engagement, the system modifies virtual agent behavior through gestures and/or utterances intended to restore the attention of the user, wherein the gestures (a behavior) themselves modify, in a general sense, the appearance of the agent, wherein the expression of happiness by the agent (also a type of behavior) in which the user’s attention at the end reveals a choice between the alternatives (gaze cascade) is, alternatively, being interpreted as a modification in the appearance of the agent (e.g., a change in the facial expression.).
However, Eichner does not explicitly teach confidence score …wherein a first appearance of each advocate-agent is determined according to the corresponding confidence score, wherein a first behavior of each advocate-agent is determined according to the corresponding confidence score. In other words, Eichner does not disclose that there is a confidence score associated with the agent such as may be associated with an attribute of the agent, the agent’s information/argument, or the object being advocated. Moreover, Eichner does not explicitly teach an association between that confidence score and the appearance and behavior of the agent.
However, Chung, in the analogous environment of avatar/agent-based systems for visually conveying information, teaches receiving one or more alternatives, each of the one or more alternative having an associated confidence score;… wherein a first appearance of each advocate-agent is determined according to the corresponding confidence score, wherein a first behavior of each advocate-agent is determined according to the corresponding confidence score  ([p. 26, Section 4.2.7, p. 44, Section 6.4, Figure 24], When decision support systems need to present statements about a situation, the uncertainty associated with such statements can be conveyed by using grading descriptors (e.g. unlikely, possible, probable and certain)…. Smith et al. (2005) argued that the level of uncertainty can be conveyed by presenting the information using an appropriately trustworthy virtual avatar. They explored how the perceived trustworthiness of the avatar depends on facial attributes such as eye size, pupil size, face shape, forehead size, eye gaze and emotional expression (smiling, neutral and frowning) (see Figure 24). … Their results show that the facial characteristics of the avatar could potentially be used to control the confidence associated with the information delivered by an avatar., An avatar could be used to provide high-level narratives of a situation and convey different levels of reliability or uncertainty to users. This may also be appropriate, for example, when summarising the status of an evolving event.., wherein an agent/avatar-based framework characterizes statements/alternatives to be (potentially) conveyed by any particular agent/avatar in terms of a metric/score of confidence (possibility, probability, uncertainty) such that both the appearance (e.g., face shape, forehead size, eye size, pupil size, but also emotional expression and eye gaze in a general sense) and the behavior (e.g., eye gaze, smiling vs. frowning vs neutral), as shown in Figure 24, corresponds to a distinct confidence/uncertainty metric.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Chung for the one or more alternative to have an associated confidence score, for a first appearance of each advocate-agent to be determined according to the corresponding confidence score, and for a first behavior of each advocate-agent to be determined according to the corresponding confidence score.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency and expedition of making decisions given complex sets of information having diverse levels of uncertainty by the communication of uncertainty or reliability of elements of information to users using visualization modalities including the representation of the confidence of information in the appearance and behavior attributes of an avatar/agent (Chung, [pp. 2-5, Executive Summary, p. 44, Section 6.4, Figure 24]).

In regards to claim 2, the rejection of claim 1 is incorporated and Eichner further teaches further comprising: determining a proportion of attention from the user for each advocate-agent from a total attention of the user among all advocate-agents based upon the engagement metric for each advocate-agent; and  Page 40 of 47 Docket No. P201803176US01determining that the proportion for the particular advocate-agent does not match an amount specified by an engagement model within a predetermined tolerance value.  ([p. 286, Section 4, p. 287, Section 5.1, pp. 288-289, Section 5.2, p. 289, Section 5.2, Figure 1] The Interest Score (IScore) metric indicates the ‘arousal’ of a visual stimuli, i.e. the probability that the user is interested in that visual object. When the IScore value passes a certain threshold, the object becomes ‘active’. The Focus of Interest Score (FIScore) calculates the amount of interest in an active object over time. If the FIScore for an active object falls below a certain threshold, it becomes deactivated (the user lost interest in that object). The main component to calculate the IScore metric is p = TISon TIS , where TISon is the accumulated time on a visual object within a sliding time window of the size TIS (set to 1000 ms)., The defined objects are (from the left to the right): (i) SideAds, a total of four slides that advertise the MP3 players and are exchanged every five seconds; (ii) male agent (“Ken”); (iii) 3D model of MP3PodAdvance; (iv) virtual slide; (v) 3D model of EasyMP3Pod; (vi) female agent (“Yuuki”); (vii) the view out of the window., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. This situation typically occurs when the agents perform deictic gestures or explain a changing region on the virtual slides. – In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. This situation occurs when an agent explains facts on the (virtual) slides with no changing content., wherein the user interest in each agent is computed using gaze-based metrics which include a proportion of user attention/engagement associated with each object (i.e., with each agent) in the form of a proportion of gaze time on that object/agent (associated with a particular alternative under discussion) is a proportion of attention of the user to the object/agent from a total attention (accumulated attention time divided by total attention time in the sliding window of span T_is but also corresponding to the various time-proportion measures used to detect grounding)  such that a comparison is made between the attention/engagement metric and a respective threshold (an amount specified in the engagement model for detecting the focus or lack of focus of the user) and such that if the proportional attention/engagement metric falls below that respective threshold, then the system determines a lack or shift of attention in the user, and wherein this determination is based on various tolerance levels including the at least 150 ms of attention during short grounding (i.e., the tolerance value is the span of 1 second of time after the termination of the agent gesture or utterance over which the engagement is to be evaluated but also the tolerance interval that 150 msec to 1 second of attention is considered sufficient) and, similarly, including the at least 90% of gaze points within the 1.5 second window for the visual preference determination as well as the acceptable tolerance interval of FIscore and Iscore metrics.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Chung for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 2 is incorporated and Eichner further teaches wherein the adjusting of the at least one of the first appearance and the first behavior of the particular advocate-agent is responsive to the determining that the proportion of attention for the particular advocate-agent does not match the amount  specified by the engagement model within the predetermined tolerance value.  ([p. 286, Section 4, p. 287, Section 5.1, pp. 288-289, Section 5.2, p. 289, Section 5.2, Figure 1] The Interest Score (IScore) metric indicates the ‘arousal’ of a visual stimuli, i.e. the probability that the user is interested in that visual object. When the IScore value passes a certain threshold, the object becomes ‘active’. The Focus of Interest Score (FIScore) calculates the amount of interest in an active object over time. If the FIScore for an active object falls below a certain threshold, it becomes deactivated (the user lost interest in that object). The main component to calculate the IScore metric is p = TISon TIS , where TISon is the accumulated time on a visual object within a sliding time window of the size TIS (set to 1000 ms)., The defined objects are (from the left to the right): (i) SideAds, a total of four slides that advertise the MP3 players and are exchanged every five seconds; (ii) male agent (“Ken”); (iii) 3D model of MP3PodAdvance; (iv) virtual slide; (v) 3D model of EasyMP3Pod; (vi) female agent (“Yuuki”); (vii) the view out of the window., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. This situation typically occurs when the agents perform deictic gestures or explain a changing region on the virtual slides. – In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. This situation occurs when an agent explains facts on the (virtual) slides with no changing content., wherein if the proportional attention/engagement metric falls below that respective threshold, then the system determines a lack or shift of attention in the user and responds by modifying/adjusting the interaction attributes of a virtual agent including an behavior (gesticulation, utterances which, as previously noted also changes in a general sense the appearance of the agent)  and  wherein, as noted above, the user interest in each agent is computed using gaze-based metrics which include a proportion of user attention/engagement associated with each object such that a comparison is made between the attention/engagement metric and a respective threshold (an amount specified in the engagement model for detecting the focus or lack of focus of the user) and such that if the proportional attention/engagement metric falls below that respective threshold, then the system determines a lack or shift of attention in the user and wherein this determination and responsive change in the interaction characteristic is based on various tolerance levels as pointed out previously relative to short grounding, visual preference detection, and the application of the Fiscore and Iscore.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Chung for the same reasons as pointed out for claim 1.

In regards to claim 4, the rejection of claim 2 is incorporated and Eichner further teaches wherein the at least one of the first appearance and the first behavior  is adjusted corresponding to one or more engagement modulation functions specified by the engagement model.  ([pp. 288-289, Section 5.2, p. 290, Section 5.3] An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., Finally, the agent with the preferred player expresses happiness about its successful promotion., wherein the interaction attributes of the virtual agents are modified/adjusted according to contextual features in the user-agent interaction (e.g., behavior such as the waving of the hand if the user is not focused on the agent presenting an argument or the expression of happiness based on a preference valuation derived from user attention which is both an appearance and a behavior) such that these adjustments are specifically designed to modulate the user engagement according to the gaze-based engagement model.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Chung for the same reasons as pointed out for claim 1.

In regards to claim 7, the rejection of claim 1 is incorporated and Eichner further teaches wherein the behavior of the particular advocate-agent includes one or more of a gesture of the particular advocate-agent or a speaking style of the particular advocate-agent.  ([pp. 288-289, Section 5.2] An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., wherein, in response to the detection of insufficient user attention/engagement, the system modifies virtual agent behavior through gestures and/or utterances (generally also interpreted as including a speaking style such as a command to provide more attention instead of a general informative discourse). intended to restore the attention of the user.)
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Chung for the same reasons as pointed out for claim 1.

Claim 11 is also rejected because it is just a program product implementation of the same subject matter of claim 1 which can be found in Eichner and Chun. It is noted that claim 11 also recites memory and instructions to execute the method which are also found in Eichner (e.g., [p. 291, Section 7, Figure 3]).  

Claim 12/11 is also rejected because it is just a program product implementation of the same subject matter of claim 2/1 which can be found in Eichner and Chung.

Claim 13/12 is also rejected because it is just a program product implementation of the same subject matter of claim 3/2 which can be found in Eichner and Chung.

Claim 14/12 is also rejected because it is just a program product implementation of the same subject matter of claim 4/2 which can be found in Eichner and Chung.

Claim 17/11 is also rejected because it is just a program product implementation of the same subject matter of claim 7/1 which can be found in Eichner and Chung.

Claim 20 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 1 which can be found in Eichner and Chung. It is noted that claim 20 also recites memory, instructions, and processors to execute the method which are also found in Eichner (e.g., [p. 291, Section 7, Figure 3]).  

Claims 6 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eichner, in view of  Chung, and in further view of Ruttkay et al. (“Unexploited Dimensions of Virtual Humans”, IJCAI 2007 Workshop on AI for Human Computing, 2007, pp. 62-69), hereinafter referred to as Ruttkay.

In regards to claim 6, the rejection of claim 1 is incorporated and Eichner does not further teach wherein the appearance of the particular advocate-agent includes one or more of a size, a render quality, or a style of dress of the particular advocate-agent.  Eichner teaches the change in the appearance of the agent only in the form of a change in behavior (waving) or from the expression of happiness. Chung teaches does not teach a modification in agent appearance according to facial attributes (appearance and behavior) but does not explicitly disclose a size, quality, or dress attribute.
However Ruttkay, in the analogous environment of multi-agent design, teaches wherein the appearance of the particular advocate-agent includes one or more of a size, a render quality, or a style of dress of the particular advocate-agent.  ([p. 65, Section 4.1] To begin with, the embodiment should reflect age, ethnicity and social status most appropriate for the given application and the user group. Besides, a VH should have individual features, which may make him easier to identify, remember and enjoy.…The technology allows that the embodiment (and also, the communicational and mental characteristics) of a VH should be chosen according to the given user. The ‘mirroring phenomena’, stating that people are positively prejudiced to others who resemble, by and large, themselves, could be turned to good use: by ‘looking’ at the user first, the best matching VH embodiment could be chosen, based on the assumption that such a VH will be the most trusted and effective [Bailenson, and Yee, 2005]. We believe that there is much use for this type of ‘adaptive appearance’ for at least the Virtual Dancer and the Virtual Trainer, certainly concerning the gender and age parameters. For the VT, the body geometry in general or based on measurements could be a useful parameter to be adjusted. A recent study on preference of the virtual eHealth advisors points in the direction that a somewhat bulky figure is more appreciated than one with the ideal weight….Another source of variety is in subtle temporal differences of the appearance of a given VH. Changes in outfit (hair, clothing) and signs of physical state would make the VH more enjoyable and life-like. Moreover, such variations in appearance could be used to reinforce the presence in the geographical location and time of the user (see below). How about having the VT pop up on a hot day in appropriate summer dress, sun-burnt?, wherein the appearance of an agent (virtual human) is adaptively modified to improve the engagement/interest/attention of the user such that this adaptive appearance modification includes both a size (e.g., bulkier agent) and style of dress (e.g., clothing) and such that this adaptivity is contextualized to the characteristics of the user that it seeks to mirror and wherein it is noted that the claim only requires one of the items in the list of items.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner and Chung to incorporate the teachings of Ruttkay for the appearance of the particular advocate-agent to include one or more of a size, a render quality, or a style of dress of the particular advocate-agent. The modification would have been obvious because one of ordinary skill would have been motivated to improve user engagement with virtual agents, such as used in conversational information dissemination, by adaptively modifying virtual agent attributes along various design dimensions, including adaptive appearance design (Ruttkay, [Abstract, p. 65, Section 4.1, p. 67, Section 5]).

Claim 16/11 is also rejected because it is just a program product implementation of the same subject matter of claim 6/1 which can be found in Eichner, Chung, and Ruttkay.

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eichner, in view of  Chung, and in further view of Mohammadreza Jelokhani-Niaraki, (“Knowledge sharing in Web-based collaborative multicriteria spatial decision analysis: An ontology-based multi-agent approach”, Computers, Environment and Urban Systems 72, 2018, pp. 104-123), hereinafter referred to as Jelokhani-Niaraki.

In regards to claim 8, the rejection of claim 1 is incorporated and Eichner and Chung do not further teach further comprising: generating a moderator agent based upon a specification by an engagement model.  Although each agent has the capacity of performing a moderator functionality by directing the user’s attention towards a particular agent, Eichner does not explicitly disclose the generation of a distinct moderator agent that performs these (and other moderator) functions. Chung does not disclose a moderator agent or an engagement model.
However, Jelokhani-Niaraki, in the analogous environment of multi-agent systems for sharing knowledge to support decision making, teaches generating a moderator agent based upon a specification by the engagement model.  ([p. 106, Section 3, p. 109, Section 3.2, p. 117, Section 4, Figure 9] In the proposed system, the participatory roles (participants and moderator) are delegated to the intelligent agents, which interact and cooperate to automatically share knowledge and solve the spatial decision problem. The agents act on behalf of decision makers and the mediator to communicate in the collaborative decision making process.
The approach uses a participant-mediatorparticipant strategy to establish the relationship between agents, where participant agents are responsible to elicit the participants' decision knowledge and exchange their knowledge with the other participants' agents via a mediator agent. This agent can act on behalf of the participant to play the roles of knowledge requester (information seeker) or provider participants. It can acquire knowledge from or provides knowledge to the other participant agents through the moderator agent…. Mediator agent acts on behalf of a human mediator who has to manage the flow of knowledge exchange between decision makers (participants) and mediate the content of decision knowledge among decision makers. It keeps track of group members, their needs, and expertise levels and mediate the match of knowledge demand and supply. This agent is mainly responsible for asking the participant agents (knowledge requester or provider agents) to send out their knowledge requests and responses, and interpret the knowledge requested by knowledge requester agents. It examines the ontology to find a potential knowledge provider based on, for example, his/her expertise level and mediates the meanings of knowledge messages exchanged between knowledge requester and provider agents to find the right knowledge., If knowledge providers have diverging opinions, the mediator agent ranks the knowledge elements according to their expertise level, and therefore the knowledge element of the expert with highest level of expertise is selected and used by novice. However, the novice has the choice to examine all of the knowledge suggested by mediator agent, and appropriately synthesize them (those with higher level of expertise) to make a combined knowledge element. For example, when three experts suggest three different weights for the same attribute, the novice participant could examine them one by one and aggregate all of them into a single knowledge element., wherein a moderator agent facilitates the process of collaboration/engagement between different participating (virtual) agents, each having a different set of knowledge, such that that this moderator agent is generated according to the overall collaboration/engagement model.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner and Chung to incorporate the teachings of Jelokhani-Niaraki to generate a moderator agent based upon a specification by the engagement model.  The modification would have been obvious because one of ordinary skill would have been motivated to increase the confidence level of information used to perform effective decision making based on automated collaborative multicriteria decision analyses using a multi-agent framework with a moderator agent for identifying agents with relevant knowledge and synthesizing, ranking, and focusing (towards the human participants) that knowledge (Jelokhani-Niaraki, [Abstract, p. 121, Section 6, Table 4]).

In regards to claim 9, the rejection of claim 8 is incorporated and Eichner further teaches further comprising: directing, by the … agent, attention of the user to the particular advocate-agent based upon the engagement metric associated with the particular advocate- agent.  ([pp. 288-289, Section 5.2] An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., wherein, in response to the detection of insufficient user attention/engagement, one of the agent’s redirects the attention of the user to the agent of relevance.)
However, Eichner and Chung do not explicitly teach …moderator… Although each agent has the capacity of performing a moderator functionality by directing the user’s attention towards a particular agent, Eichner does not explicitly disclose the generation of a distinct moderator agent that performs these (and other moderator) functions. Chung does not disclose an engagement metric or a moderator agent.
However, Jelokhani-Niaraki, in the analogous environment of multi-agent systems for sharing knowledge to support decision making, teaches further comprising: directing, by the moderator agent, attention of the user to the particular advocate-agent based upon the engagement metric associated with the particular advocate- agent.  ([p. 106, Section 3, p. 109, Section 3.2, p. 120, Section 5, Figure 11] In the proposed system, the participatory roles (participants and moderator) are delegated to the intelligent agents, which interact and cooperate to automatically share knowledge and solve the spatial decision problem. The agents act on behalf of decision makers and the mediator to communicate in the collaborative decision making process., The approach uses a participant-mediatorparticipant strategy to establish the relationship between agents, where participant agents are responsible to elicit the participants' decision knowledge and exchange their knowledge with the other participants' agents via a mediator agent. This agent can act on behalf of the participant to play the roles of knowledge requester (information seeker) or provider participants. It can acquire knowledge from or provides knowledge to the other participant agents through the moderator agent…. Mediator agent acts on behalf of a human mediator who has to manage the flow of knowledge exchange between decision makers (participants) and mediate the content of decision knowledge among decision makers. It keeps track of group members, their needs, and expertise levels and mediate the match of knowledge demand and supply. This agent is mainly responsible for asking the participant agents (knowledge requester or provider agents) to send out their knowledge requests and responses, and interpret the knowledge requested by knowledge requester agents. It examines the ontology to find a potential knowledge provider based on, for example, his/her expertise level and mediates the meanings of knowledge messages exchanged between knowledge requester and provider agents to find the right knowledge., The mediator agent could be equipped with awareness about how and when to implement specific spatial and non-spatial GIS-MCDA operations on the fly according to the exchanged knowledge (individual decision models). For example, when a novice participant's agent receives new criteria (knowledge) from an expert participant's agent, the mediator agent should be able to automatically recognize and interpret the criteria, and invoke appropriate GIS operation(s) to determine the values of the alternatives with respect to these new criteria. In other words, it could be equipped with the intelligence to recognize the exchanged criteria and apply an appropriate GIS operation to obtain the values. The appropriate GIS operation for the exchanged criterion can be detected by matching the criteria with a particular pre-defined criterion template. For instance, the agent recognizes that the criterion “Minimum distance to the main road” matches with the template “Minimum distance between the alternative and a feature”, therefore, uses the corresponding operation for this criterion. The mediator agent integrates the feasible alternatives and their standardized criteria values with the participant preferences (weights) using an MCDA decision rule to determine the individual evaluation rankings of alternatives. Once the mediator agent receives the individual ranks of alternatives, it generates group ranks (group solution) using the Borda decision rule., wherein a moderator agent facilitates the process of collaboration/engagement between different participating agents, each having a different set of knowledge, such that that this moderator agent is generated according to the overall collaboration/engagement model (that direct the attention of participant agents and human mediators to that synthesized/evaluated knowledge).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner and Chung to incorporate the teachings of Jelokhani-Niaraki for a moderator agent to direct attention of the user to the particular advocate-agent based upon the engagement metric associated with the particular advocate- agent.  The modification would have been obvious because one of ordinary skill would have been motivated to increase the confidence level of information used to perform effective decision making based on automated collaborative multicriteria decision analyses using a multi-agent framework with a moderator agent for identifying agents with relevant knowledge and synthesizing, ranking, and focusing (towards the human participants) that knowledge (Jelokhani-Niaraki, [Abstract, p. 121, Section 6, Table 4]).

Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eichner, in view of  Chung, and in further view of Galitsky et al. (US2019/0138595, Filed 28 September 2018), hereinafter referred to as Galitsky.
In regards to claim 18, the rejection of claim 11 is incorporated and Eichmer and Chung do not further teach wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.  Neither Eichner nor Chung discloses a transference/remote access of code.
However, Galitsky, in the analogous environment of designing chatbots with argumentation, teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ([0510, 0511, 0527, Figure 43] In various aspects , server 4312 may be adapted to run one or more services or software applications provided by one or more of the components of the system . The services or software applications can include nonvirtual and virtual environments… Users operating client computing devices 4302 , 4304 , 4306 , and / or 4308 may in turn utilize one or more client applications to interact with server 4312 to utilize the services provided by these components ., In the configuration depicted in the figure , the software components 4318 , 4320 and 4322 of system 4300 are shown as being implemented on server 812 . In other aspects , one or more of the components of system 4300 and / or the services provided by these components may also be implemented by one or more of the client computing devices 4302 , 4304 , 4306 , and / or 4308 . Users operating the client computing devices may then utilize one or more client applications to use the services provided by these components ., In certain aspects , cloud infrastructure system 4402 may include a suite of applications , middleware , and data base service offerings that are delivered to a customer in a self - service , subscription - based , elastically scalable , reliable , highly available , and secure manner ., wherein software used in an argumentative user-responsive virtual agent (chatbot) is run in a distributed/networked system as shown in Figure 43 which includes the transference of the (stored) code that performs functions associated with framework from a server (i.e., transference of the code from a central server (with database) as a remote data processing system to a remote client device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichmer and Chung to incorporate the teachings of Galitsky to store the computer code with instructions in a computer readable storage device in a data processing system and transfer that code over a network from a remote data processing system.  The modification would have been obvious because one of ordinary skill would have been motivated to improve communicative discourse with a virtual agent through argumentation detection and corresponding rhetorical responses when that framework is implemented on a distributed system that enables convenient user access to that framework through application access and software services (Galitsky, [0008, 0070, 0511, 0512]).

In regards to claim 19, the rejection of claim 11 is incorporated and Eichmer and Chung do not further teach wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.  Neither Eichner nor Chung  discloses a transference/remote access of code.
However, Galitsky, in the analogous environment of designing chatbots with argumentation, teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0510, 0511, 0527, Figure 43] In various aspects , server 4312 may be adapted to run one or more services or software applications provided by one or more of the components of the system . The services or software applications can include nonvirtual and virtual environments… Users operating client computing devices 4302 , 4304 , 4306 , and / or 4308 may in turn utilize one or more client applications to interact with server 4312 to utilize the services provided by these components ., In the configuration depicted in the figure , the software components 4318 , 4320 and 4322 of system 4300 are shown as being implemented on server 812 . In other aspects , one or more of the components of system 4300 and / or the services provided by these components may also be implemented by one or more of the client computing devices 4302 , 4304 , 4306 , and / or 4308 . Users operating the client computing devices may then utilize one or more client applications to use the services provided by these components ., In certain aspects , cloud infrastructure system 4402 may include a suite of applications , middleware , and data base service offerings that are delivered to a customer in a self - service , subscription - based , elastically scalable , reliable , highly available , and secure manner ., wherein software used in an argumentative user-responsive virtual agent (chatbot) is run in a distributed/networked system as shown in Figure 43 which includes the transference of the (stored) code that performs functions associated with framework from a server (i.e., transference of the code from a central server (with database) to a remote client device as a remote data processing system.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner and Chung to incorporate the teachings of Galitsky to store the computer code with instructions in a computer readable storage device in a server data processing system and download that code over a network to a remote data processing system.  The modification would have been obvious because one of ordinary skill would have been motivated to improve communicative discourse with a virtual agent through argumentation detection and corresponding rhetorical responses when that framework is implemented on a distributed system that enables convenient user access to that framework through application access and software services (Galitsky, [0008, 0070, 0511, 0512]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amy Baylor (“Promoting motivation with virtual agents and avatars: role of visual presence and appearance”, Pil. Trans. R. Soc. B, 364, 2009, pp. 3559-3565) teaches a 2-agent autonomous (pedagogical) framework in which the appearance of the two agents is configured according to the confidence of the agent to function as an expert or as a motivator to facilitate the conference of information. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122